PER CURIAM:
This claim was originally filed in the name of John Worrell, but when the testimony established that John worrell was seventeen years of age, the Court amended the style of the claim to include the name of Dorothy Worrell, his mother, as next friend for John Worrell.
John Worrell was confined to Lakin State Hospital on January 1, 1984. He had with him articles of clothing and cassette tapes which were stored in a locked storage area at the hospital. Worrell sanctioned the storage of the aforementioned items by his signature on a Lakin Hospital Personal Possession Inventory Form. This form states the following:
"I authorize storage of the following items during my residency at Adolescent Services and understand that the facility is not responsible for any damage and/or loss of my personal property."
*26Worrell eloped from the hospital in May, 1984, and he did not return until December 19, 1984, when he came to recover his personal possessions. Robert Schacht, a social worker at Lakin Hospital, testified that some of John's clothing and 48 cassette tapes and plastic containers are missing. By his own testimony, John admitted that neither he nor his parents had contacted the hospital regarding his personal possessions in the interim between May and December, 1984.
The Court is of the opinion that the bailment agreement signed by worrell specifically absolved the Lakin facility of liability. Accordingly, the Court disallows the claim.
Claim disallowed.